UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4318


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENNETH GRAHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cr-00620-WDQ-1)


Submitted:   March 15, 2016                 Decided:   April 4, 2016


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan A. Gladstone, Annapolis, Maryland, for Appellant.  Rod
J. Rosenstein, United States Attorney, Seema Mittal, Kenneth S.
Clark, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Graham appeals his conviction for attempted Hobbs

Act    robbery,       in    violation     of       18       U.S.C.     § 1951(a)    (2012);

possessing and discharging a firearm in furtherance of a crime

of    violence,   in       violation     of   18    U.S.C.      § 924(c)     (2012);      and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).                Graham contends that the district

court abused its discretion in allowing the Government to ask a

leading question as to Graham’s intent to rob.                            He also argues

there is insufficient evidence to support the jury’s finding

that he intended to commit a robbery.                       We affirm.

       We review for an abuse of discretion the district court’s

ruling    on    the    use    of   leading        questions.           United    States    v.

Durham, 319 F.2d 590, 592 (4th Cir. 1963); see United States v.

Hicks, 748 F.2d 854, 859 (4th Cir. 1984).                               “The evil to be

avoided    is     that       of    supplying            a    false      memory     for    the

witness. . . . Generally, abuse of discretion is not found in

the absence of prejudice or clear injustice to the defendant.”

Durham, 319 F.2d at 592 (citations omitted); see also Winant v.

Bostic,    5    F.3d       767,    773   (4th       Cir.       1993)     (“[R]eversal      is

warranted on the basis of leading questions only if the judge’s

actions cause the denial of a fair trial.”).

       Graham argues that the district court abused its discretion

in allowing the Government to ask the victim a leading question

                                              2
about Graham’s intent to commit a robbery.                          We conclude that the

district       court     did      not    abuse       its     discretion.             When    the

Government       asked          the     disputed          question,      it     was     merely

summarizing      the       witness’      answer       to    that      point.         Thus,   the

Government’s question did not “supply[] a false memory for the

witness,” see Durham, 319 F.2d at 592, and Graham did not suffer

any “prejudice or clear injustice.”                       See id.

     We       review       de    novo     the       sufficiency        of      the    evidence

supporting a conviction.                 United States v. Barefoot, 754 F.3d

226, 233 (4th Cir.), cert. denied, 135 S. Ct. 502 (2014).                                     We

will uphold a conviction if, viewing the evidence in the light

most favorable to the Government, “any rational trier of fact

could have found the essential elements of the crime charged

beyond    a    reasonable         doubt.”           Id.    (internal     quotation          marks

omitted).        As    a    reviewing       court,         we   may    not     “reweigh       the

evidence or the credibility of witnesses,”                              United States v.

Roe, 606 F.3d 180, 186 (4th Cir. 2010), and must examine the

evidence in a “cumulative context” rather than “in a piecemeal

fashion,” United States v. Burgos, 94 F.3d 849, 863 (4th Cir.

1996)    (en    banc).          Consequently,         “[r]eversal       for     insufficient

evidence is reserved for the rare case where the prosecution’s

failure is clear.”               United States v. Said, 798 F.3d 182, 194

(4th Cir. 2015) (citation and internal quotation marks omitted),



                                                3
petition for cert. filed,               U.S.L.W.           (U.S. Dec. 8, 2015)

(No. 15-7332).

      “A   Hobbs     Act   violation   requires    proof     of   two   elements:

(1) the underlying robbery or extortion crime, and (2) an effect

on interstate commerce.”          United States v. Strayhorn, 743 F.3d

917, 922 (4th Cir. 2014) (citation and internal quotation marks

omitted).      Under the Hobbs Act, “robbery” is defined as

      the unlawful taking or obtaining of personal property
      from the person or in the presence of another, against
      his will, by means of actual or threatened force, or
      violence, or fear of injury, immediate or future, to
      his person or property, or property in his custody or
      possession, or the person or property of a relative or
      member of his family or of anyone in his company at
      the time of the taking or obtaining.

18 U.S.C. § 1951(b)(1).           In order to convict a defendant of

attempt to commit a crime, the Government must show, “beyond a

reasonable doubt, that (1) he had culpable intent to commit the

crime and (2) he took a substantial step towards completion of

the   crime    that    strongly   corroborates      that    intent.”      United

States v. Engle, 676 F.3d 405, 419-20 (4th Cir. 2012).                      Here,

the parties dispute only whether Graham had the requisite intent

to commit a robbery.

      Graham argues that the meaning of the phrase he spoke to

the victim—“Kick that shit out”—“cannot be easily deciphered.”

Appellant’s Br. at 7.         We conclude, however, that the meaning of

the   phrase    is    self-evident     in   the   context    in   which   it   was


                                        4
uttered, and it supports the jury’s finding that Graham intended

to rob the victims.       Graham was carrying a gun and wearing a ski

mask to hide his face when he knocked on the victims’ door near

midnight.     He hid so that Victim A could not see him when she

opened the door.        He then shoved a gun into her face and pushed

her back inside her home.             While pointing his gun at her face,

he said, “Kick that shit out.”                 J.A. 48.       A reasonable jury

could   easily    conclude     from    these    facts   that    Graham   had   the

intent to commit a robbery.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument      because    the    facts   and   legal

contentions     are   adequately      presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         5